ACCEPTED
                                                                                                    03-14-00693-CV
                                                                                                           4495923
                                                                                           THIRD COURT OF APPEALS
                                                                               306 WEST BROADWAY A    VENUETEXAS
                                                                                                     AUSTIN,
                                                                                  FORT WORTH, T3/13/2015
                                                                                                 EXAS  76104
                                                                                                  JEFFREY
                                                                                                         3:03:30 PM
                                                                                                            D. KYLE
                                                                        817.332.8505 MAIN/817.332.8548 FAXCLERK
                                                                                         LABORCOUNSEL.NET
                                          March 13, 2015
                                                                                    FILED IN
                                                                             3rd COURT OF APPEALS
Jeffrey D. Kyle, Clerk                                                           AUSTIN, TEXAS
Court of Appeals                                                             3/13/2015 3:03:30 PM
Third District of Texas                                                        JEFFREY D. KYLE
Post Office Box 12547                                                                Clerk
August, Texas 78711


        RE:    Court of Appeals Number: 03-14-00693-CV
               Trial Court Case Number: C2014-0928A

        Style: City of New Braunfels; Jan Kotylo, in her official capacity; Pat Clifton, in his
               official capacity; and Fritz Welsch, in his official capacity v. Joseph Tovar


Dear Mr. Kyle:

        On behalf of the City of New Braunfels, Jan Kotylo, Pat Clifton and Fritz Welsch, in their
official capacities, please accept this letter as our firm’s intention to orally argue the above case
before the Court on April 22, 2015 at 1:30 P.M. Additionally, as requested in your correspondence
of March 12, 2015, our office is in the process of compiling three copies of each brief filed on
behalf of our clients. Those copies will be forwarded no later than the deadline of March 23rd and
will be in compliance with the rules of this Court.

       As always, should you have any questions concerning this matter, please do not hesitate to
contact my office.


                                                      Very truly,

                                                      /s/ Bettye Lynn

                                                      Bettye Lynn
                                                      Lynn@laborcounsel.net
                                                      Direct Dial: 817.332.8504


BL/jc

Electronically Serve:
Mr. Chad Hyde, TMPA
6200 La Calma Drive, Suite 200
Austin, Texas 78752
Chad.Hyde@tmpa.org